In a matrimonial action, in which the complaint was dismissed by virtue of a judgment of the Supreme Court, Nassau County (Cohen, J.), dated March 21, 1985, which also directed the plaintiff to pay $1,500 to the former attorney for the defendant as and for counsel fees, the plaintiff appeals from so much of an order of the same court (McCarty, J.), dated January 10, 1996, as, upon, in effect, reargument, adhered to its prior determinations denying the plaintiff’s prior motions to vacate a judgment of the same court (Morrison, J.), entered March 3, 1986, which was in favor of the defendant’s former attorney and against the plaintiff in the principal sum of $1,500.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The order under review denied the last in a series of applications for the same relief, i.e., vacatur of a judgment entered March 3, 1986. The motion that resulted in this order was thus, in effect, one for reargument, and inasmuch as the court carefully reviewed the merits of the plaintiff’s arguments, the court, in effect, granted reargument, and then adhered to its prior determinations (see, e.g., Purdie v Crestwood Lake Hgts. Section 4 Corp., 229 AD2d 523; Tobjy v Tobjy, 181 AD2d 822).
The Supreme Court did not err in its disposition of the plaintiff’s latest motion. The interest on the 1986 judgment, which accords with the judgment dated March 21, 1985, properly runs from April 11, 1985. The plaintiff’s remaining arguments are equally meritless. Bracken, J. P., Santucci, Krausman and McGinity, JJ., concur.